ÍTshee, J.,
delivered the opinion of the court.
The plaintiff below brought this action in the Circuit Court of Monroe county, to recover damages occasioned by the breach of a bond executed by the intestate, binding himself to make to the plaintiff a deed, in fee simple, to a certain tract of land, upon payment of the purchase-money. The case was tried below upon an agreed state of facts; and, according to our understanding, the only question was, what should be the measure of damages. The plaintiff, before he commenced his suit, tendered to the administrators of the vendor, the full amount of the purchase-money, and all interest, and demanded a deed, which being refused, he surrendered the possession of the land, but to whom does not appear, and thereupon commenced this suit. The defendants brought into court the notes given for the purchase-money, and tendered them to the plaintiff. It was admitted that the land, at the time of the tender of the purchase-money, was worth about $300 more than the purchase-money. The court, upon this state of case, rendered a judgment for the defendants; which means that the plaintiff should accept the notes by him executed, in full discharge of the damages which he had sustained by reason of the failure to make title according to the condition of the bond. This was according to the settled rule, that the purchase-money and interest shall be the measure of damages in such case, where no special circumstances exist, making the application of a different rule necessary.
No special circumstances are shown to exist in this ease, and consequently we perceive no necessity for departing from the general rule.
It further appeared that the defendants had, at all times, been ready and willing to deliver up the notes to the plaintiff; and while *500it does not positively appear that such an offer was made, yet such an inference may be indulged. Under this state of case, there was no necessity for this suit; and, consequently, we are compelled to hold that the court below committed no error.
We deem it unnecessary to decide the other points so elaborately argued by counsel. It would seem, upon principle, that the demand upon the administrators, who held the notes, for a deed, ought to be sufficient. The vendee ought only to be required to tender performance to the parties holding the notes, and who could demand performance of him. He might not know the heirs; and, even if he did, they could not ordinarily receive the purchase-money on executing the deed. Hut these questions are only noticed for the purpose of stating that we do not consider them necessary to a decision of the ease. The agreed state of facts presupposes that a demand for a deed was properly made of the administrators; and, as remarked at the outset, the question was, whether the purchase-money and interest should be the measure of damages, and whether these damages should be liquidated by the plaintiff’s receiving back his own notes for the purchase-money. These questions having been decided for the defendants, the judgment must be affirmed.